Citation Nr: 1821161	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than May 12, 2010, for the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified before the undersigned at a Board hearing held at the RO.  The claims file contains a transcript of the hearing.

To the extent the claims file contains additional medical records and other evidence, that evidence is not pertinent to the effective date claim being decided.  The Board may address the merits without remanding to the agency of original jurisdiction for consideration of that evidence.  38 C.F.R. § 20.1304(c).

The Board will not expand the claim on appeal to include a claim of clear and unmistakable error (CUE) in the July 2010 Board decision which determined that a claim of entitlement to service connection for depression was not on appeal.  The Veteran could be prejudiced if the Board construed his statements and filings as raising such a claim because the claim (so far) is only implied, he has not had the opportunity to develop any such claim or meet the pleading requirements, and denial of the claim would prevent his filing of a CUE claim in the future.  Therefore, for purposes of this decision, the July 2010 Board decision is final and its correctness is not at issue.


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as depressive neurosis) on January 19, 2001.

2.  The January 2001 claim was finally denied in an April 2002 rating decision.

3.  The Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in March 2005.  The claim was denied in a September 2005 rating decision that the Veteran appealed.

4.  On August 22, 2007, during the pendency of the Veteran's appeal of the PTSD claim, the Veteran filed a statement alleging that he had depression which began during his active service.  The claim was treated as a request to reopen the claim of entitlement to service connection for depressive neurosis.

5.  The August 2007 claim was finally denied in a December 2007 rating decision.

6.  On May 12, 2010, the Veteran submitted evidence relating to his treatment for depression.  

7.  In a July 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD (on appeal from the March 2005 claim) and determined that the May 2010 submission constituted a request to reopen the claim of entitlement to service connection for major depressive disorder.

8.  The May 12, 2010, claim was the Veteran's first claim of entitlement to service connection for depression after that claim was finally denied in December 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 2010, for the grant of service connection for depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Entitlement to an Earlier Effective Date:  Depression

The Veteran asserts that he is entitled to an effective date earlier than May 12, 2010, for service connection for depression. 

Generally, if a claim is received within 1 year after separation from service, the effective date shall be "day following separation from active service."  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date shall be date of claim or date entitlement arose, whichever is later.  Id. (emphasis added).  Here, the Veteran filed an initial claim in January 2001, but that claim was denied in an April 2002 rating decision.  The Veteran did not appeal the April 2002 denial or submit new evidence within one year of that rating decision, so it became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Therefore, the effective date for entitlement to depression will be determined according to the rules applicable to reopened claims.

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2017).

The Veteran filed a claim to reopen in August 2007 and that claim was denied in a December 2007 rating decision.  The Veteran did not appeal that denial or submit new evidence within one year of that rating decision, so it became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

The Veteran next filed a request to reopen his claim of entitlement to service connection for depression on May 12, 2010.  See July 2010 Board Decision (finding that the May 2010 submission constituted a claim to reopen); September 2014 Statement of the Case (accurately discussing procedural history including the May 2010 claim).  That claim was ultimately granted in an October 2012 rating decision.  The originally assigned effective date was in error, but the currently assigned effective date is the May 12, 2010, date of his first claim to reopen after the most recent denial of his claim.

Therefore, May 12, 2010, is the correct effective date for the Veteran's claim under the laws and regulations governing the assignment of effective dates.

The Veteran has argued, however, that he should be awarded an effective date in 1999 or of August 17, 2007.  See January 2013 Notice of Disagreement (arguing for an August 2007 effective date based on having "continuously processed" the claim since 2007); September 2014 VA Form 9 (arguing for an effective date in 1999 which, he alleged, was the date of his initial claim); August 2017 Board Hearing Transcript, generally (alleging evidence was sufficient prior to December 2007 to award service connection for depression).

His argument with respect to the 1999 date is wholly without merit.  The Veteran's initial claim was denied in April 2002 and the Veteran did not appeal.  To the extent he argues that the 1978 psychiatric report diagnosing him with depressive neurosis was not considered in April 2002, the record establishes that the report and other in-service records were associated with the claims file by March 2001.  Therefore, the exception to ordinary effective date rules in 38 C.F.R. § 3.156(c) do not apply.  See 38 C.F.R. § 3.156(c)(1) ("Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.").  

To the extent the Veteran's argument for a 1999 effective date is based on the RO having made a mistake in the April 2002 rating decision by failing to grant his claim, he has not alleged CUE.  Claims of CUE must be alleged with specificity and the Board will not imply any such claim here where he has only made generalized allegations that the evidence was sufficient to grant his initial claim.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc); 38 C.F.R. § 20.1403.  Deciding the claim now, when it has not been alleged with specificity or properly developed, would prejudice the Veteran.  Therefore, an earlier effective date is not warranted based on the failure to grant the initial claim.

The Veteran's argument that he is entitled to an effective date of August 17, 2007, requires more discussion.

First, to the extent he is challenging the correctness of the December 2007 rating decision, he has not alleged CUE in that decision and the Board will not imply a claim of CUE in the December 2007 rating decision because the Veteran may be prejudiced by implying a CUE claim.

The Veteran's argument, however, has primarily focused on the concurrent claim of entitlement to service connection for PTSD that was finally denied in the Board's July 2010 Decision.  He argues that, under Clemons v. Shinseki, 23 Vet.App. 1 (2009), his claim of entitlement to service connection for PTSD necessarily encompassed his claim of entitlement to service connection for depression.  He argues that the claims could not be considered separately and should have been adjudicated together.  He argues that, in continuing the appeal of the PTSD claim from 2005 to 2010, he effectively "continuously prosecuted" the August 2007 depression claim.

The problem with the Veteran's argument is that, in July 2010, the Board expressly considered his argument that the depression claim should be considered with the PTSD claim in the Board decision.  The Board expressly discussed Clemons and determined:  "[G]iven the specific procedural history in the instant case, the claim before the Board is limited to the issue of PTSD."  The Veteran did not appeal the Board's July 2010 decision, so it became final.  38 C.F.R. §§ 20.1100, 20.1104 (2017).  Consequently, the Veteran's argument that he continuously prosecuted the August 2007 claim must fail.

If his claim was part and parcel with the PTSD claim, that claim was finally denied by the Board in July 2010.  Therefore, he could not be entitled to an effective date earlier than July 2010 unless there was CUE in the July 2010 Board decision.  As discussed in the Introduction, the Veteran has not alleged or properly pled CUE and the Board will not imply any such claim at this time.

Alternatively, as VA has determined in various decisions (including most pertinently the July 2010 Board decision), the depression and PTSD claims were processed separately.  In that case, the August 2007 claim was finally denied in the unappealed December 2007 rating decision.  The proper effective date in this interpretation is the date he first filed a claim to reopen subsequent to the December 2007 rating decision.  His first claim subsequent to that denial was May 12, 2010, which is the currently assigned effective date.

In essence, the Veteran argues that the Board misapplied Clemons in its July 2010 decision.  As noted above, the argument strongly suggests a claim of CUE, but no such claim has been raised and the Board finds it would not be appropriate to raise the issue sua sponte at this time.  Moreover, at least on this record, the Board sees no obvious error in the July 2010 application of Clemons to the Veteran's two claims of entitlement to service connection for psychiatric disorders (PTSD and depression).  Clemons stands for the proposition that a claim may not be limited in scope by a lay claimant's labelling of his subjective symptoms.  Clemons, 23 Vet.App. at 6 ("the Board did not err by failing to adjudicate a separate claim for anxiety disorder and/or a schizoid disorder; rather, it erred when it failed to weight and assess the nature of the current condition the appellant suffered when determining the breadth of the claim before it.").  Clemons does not require, however, that all claims of entitlement to variously diagnosed psychiatric disorders must be adjudicated simultaneously or in a single claim.

As explained by the Court of Veterans Appeals in an unpublished decision, the RO and the Board may adjudicate distinct claims for psychiatric conditions separately.  See Girley v. McDonald, Case No. 14-3339, 2015 U.S.App.Vet. Claims LEXIS 1145, *7-8 (August 24, 2015).  In Girley, the Veteran had submitted and the RO adjudicated separate claims of entitlement to service connection for PTSD and for a mental disorder.  The Veteran filed a Notice of Disagreement in which he specifically listed the claims he was appealing and included the PTSD claim but not the mental disorder claim.  The Board determined that the mental disorder claim was not on appeal.  The Court agreed and found no error in the Board's determination that the claims were separate and distinct and that the Veteran had only appealed the PTSD claim.

Clemons serves to prevent VA from artificially limiting the scope of a claim (i.e., ignoring diagnoses supported by the record but reasonably encompassed by a claim).  It does not require that VA consolidate all claims relating to psychiatric conditions, only that all such claims be fully and fairly adjudicated.  Here, both the PTSD and depression claims were acknowledged and adjudicated by VA.  That they were adjudicated on separate tracks was not obviously an error, so the Board will not second guess the factual and legal determinations made in the July 2010 Board decision absent a formal motion of clear and unmistakable error (CUE) concerning that decision.  On the record currently before the Board, the separate adjudication of the PTSD and depression claims was not an error such that the December 2007 denial lacked finality.  Instead, the RO and the Board permissibly adjudicated the two claims separately and the Veteran only appealed the PTSD claim to the Board, so that was the only claim before the Board in July 2010.

For all the above reasons, the most recent, final denial of the Veteran's claim of entitlement to service connection for depression was in December 2007.  His next claim was filed on May 12, 2010.  That is the appropriate effective date for the grant of service connection for depression.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.

The Board reiterates that this determination does not prevent the Veteran from filing a separate claim of CUE in one or more of the earlier rating decisions denying service connection for depression or filing a motion alleging CUE in the Board's July 2010 decision.  Again, there are specific pleading requirements for such claims and he should consult with his representative.

II.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board needs to discuss VA's compliance with the duties to notify and assist.

Finally, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an effective date earlier than May 12, 2010, for the grant of service connection for depression is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


